Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-13-00545-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 15, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED WITHOUT PREJUDICE

           Relators filed this petition for writ of mandamus on August 12, 2013. On September 27,

2013, the real parties in interest filed a motion to dismiss, or alternatively to abate, the original

mandamus proceeding while the parties considered whether to seek further review of an

interlocutory appeal in the Texas Supreme Court. This court granted a temporary abatement on

October 4, and ordered relators to provide a status report no later than December 6, 2013.

           Relators have advised that a petition for review is currently pending in the Texas Supreme

Court and, accordingly, the automatic stay of all proceedings in the trial court will remain in effect

while that proceeding is pending. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b) (West Supp.



1
 This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-conservators
of Rafael “Ralph” Molina and Rafael “Ralph” Molina v. Ryder Integrated Logistics, Inc. et al., pending in the 166th
Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.
                                                                                 04-13-00545-CV


2012). This original mandamus proceeding is, therefore, dismissed without prejudice to refiling

upon resumption of the underlying proceeding in the trial court.



                                                PER CURIAM




                                               -2-